                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SELF STRAWDER,                               )
                                             )
                      Petitioner,            )
                                             )
               v.                            )       Case No. 1:18-cv-369
                                             )
MARK K. WILLIAMS,                            )
                                             )
                      Respondent.            )



                                    MEMORANDUM ORDER

       Petitioner Self Strawder, a federal prisoner incarcerated at FCI-McKean, filed the instant

petition for a writ of habeas corpus in the Pennsylvania Supreme Court on November 20, 2018.

ECF No. 1-1 at 2-22. Respondent Mark K. Williams removed the action to this Court on

November 28, 2018. ECF No. 1. The matter was referred to the United States Magistrate Judge

Richard A. Lanzillo for report and recommendation in accordance with the Magistrates Act, 28

U.S.C. § 636(b)(1), and the Local Rules for Magistrate Judges. ECF No. 1.

       On March 27, 2019, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”), ECF No. [10], recommending that the instant petition be dismissed.

Petitioner’s objections to the R&R were due by April 15, 2019. Id. Petitioner did not file

objections; however, on April 5, 2019, he filed a motion to remand the case to state court [11].

By order dated May 31, 2019 [15], the Court denied the motion to remand.

       After de novo review of the petition for a writ of habeas corpus and documents in the

case, together with the Magistrate Judge’s R&R and the aforementioned motion to remand,

which the Court will liberally construe as objections to the R&R, the following order is entered:




                                                 1
         AND NOW, this 31st day of May, 2019;

         IT IS HEREBY ORDERED that the within petition for a writ of habeas corpus shall be,

and hereby is, DISMISSED.

         The Report and Recommendation of United States Magistrate Judge Richard Lanzillo,

dated March 27, 2019, ECF No. [10], is hereby adopted as the opinion of this Court. The Clerk

is directed to mark this case “CLOSED.”1


                                                                     /s/ Susan Paradise Baxter
                                                                     SUSAN PARADISE BAXTER
                                                                     United States District Judge
cc:


         The Honorable Richard A. Lanzillo
         United States Magistrate Judge




1
  Title 28 U.S.C. §2253 sets forth the standards governing the issuance of a certificate of appealability for appellate
review of a district court’s disposition of a habeas petition. federal prisoner appeals from the dismissal of a §2241
habeas corpus proceeding are not governed by the certificate of appealability requirement. United states v. Cepero,
224 F.3d 256, 264-65 (3d Cir. 2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134 (2012).

                                                           2
